DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “same common lateral plane” as described in claims 1 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
As clearly seen in FIG. 2 of Knoth, the projections 32 curve inward from the bottom to the top along a vertical plane and only the alleged bottom end sections can be construed as being aligned on the same common lateral plane. Thus, Knoth is silent as to both the top and bottom end sections and the middle section of each projection all being aligned on the same lateral plane. Instead, at best Knoth teaches the alleged bottom end sections being aligned on a first lateral plane, the alleged middle sections being aligned on a second lateral plane and the alleged top end sections being aligned on a third lateral plane. 

Examiner’s Response:Examiner notes that no specific lateral plane has been identified by claims 1 or 17.  Examiner further notes that the specification appears to recite lateral in relation to outer wall surfaces.  Examiner notes that if lateral plane is intended to be a specific location then the claims should describe a lateral plane in relation to the structures so that it is clear what lateral plane of many possible lateral planes is being claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

For the reasons stated above, the claims stand rejected as presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoth et al. (US 2007/0145066 – hereinafter Knoth)
Re Claims 1, 2, 5, and 12:
Knoth discloses a storage container for pharmaceutical portions, comprising: a housing (10) enclosing a receptacle chamber (inner cavity) for pharmaceutical portions, the housing (10) comprising a guide section (14) and a bottom face (50), wherein an inner wall of the guide section (14) defines a circular-cylindrical guide chamber (lower inner cavity) and wherein the bottom face (50) has a dispensing opening (near 62) (see Fig. 3); a singulating unit (32, 34) arranged in the guide section (14) of the housing (10) and having a central axis of rotation (see Figs. 2 and 3), the singulating unit (32, 34) comprising a main section (body) and a plurality of projections (32) arranged around the main section (body) on a same common lateral plane (defined by main section outer surface body) (see Fig. 2), wherein each projection (32) has two end sections (top and bottom) and a middle section (between top and bottom) all aligned on the same common lateral plane, and a plurality of pharmaceutical ducts (34), wherein each pharmaceutical duct (34) is formed between two end sections of adjacent projections (32) (see Fig. 2); and wherein the middle sections of the projections are radially recessed (curved inwards away from wall) in relation to at least one of the end sections and at least one end section (bottom) of each projection (32) is formed such that its outermost surface bears on the inner wall of the guide section (14) (see Fig. 3) (see Figs. 1-6).

Re Claim 4:
Knoth discloses wherein one end section (bottom end section) of each projection (32) is formed such that it bears on the wall of the guide section (14) and the other end section (top end section) of each projection (32) is formed such that it does not bear on the wall of the guide section (14) ( see Fig. 3).

Re Claims 17 and 18:    
Knoth discloses a storage container for pharmaceutical portions, comprising: a housing (10) enclosing a receptacle chamber (inner cavity) for pharmaceutical portions, the housing (10) comprising: a guide section (14) having an inner wall defining a circular-cylindrical guide chamber; and a bottom face (50) having a dispensing opening (near 62); and a singulating unit (32, 34) disposed in the guide section, the singulating unit (32, 34) comprising: a plurality of projections (32) disposed on a same common lateral plane (defined by main section outer surface body), each projection (32) having two end sections (top and bottom) and a middle section (between top and bottom); all aligned on the same common lateral plane; and a plurality of pharmaceutical ducts (34), each pharmaceutical duct (34) disposed between two adjacent end sections of adjacent projections (32), wherein for each projection (32), the middle section is recessed radially (curved inwards) in relation to one corresponding end section (bottom) along the same common lateral plane and an outer surface of that end section bears on the inner wall of the guide section (see Figs. 1-6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoth in view of Yoshinori et al. (US 9,844,491 – hereinafter Yoshinori).
Re Claims 7-9 and 20:
Knoth discloses the device of claim 1, but fails to teach wherein the singulating unit has a conical surface comprising a plurality of depressions, wherein the plurality of depressions are aligned at the pharmaceutical ducts, and wherein the main section has setbacks above the pharmaceutical ducts.

Yoshinori teaches wherein a singulating unit has a conical surface (16) comprising a plurality of depressions (163) (see Fig. 5A) (see Figs. 1-11i).  Re Claim 8: Yoshinori teaches wherein the plurality of depressions (163) are aligned at pharmaceutical ducts (164).  Re Claim 9: Yoshinori teaches wherein a main section has setbacks (U shaped portions at top and bottom of depressions 163) above the pharmaceutical ducts (164).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knoth with that of Yoshinori to eliminate the distribution deviation of the tablets with the container as suggested by Yoshinori.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoth in view of Young et al. (US 2009/0179041 – hereinafter Young).
Re Claims 10 and 11:
Knoth discloses the device of claim 1, but fails to teach wherein the singulating unit has four projections and four pharmaceutical ducts, and wherein the singulating unit has three projections and three pharmaceutical ducts.

Young teaches wherein a singulating unit (120) has four projections (127) and four pharmaceutical ducts (129) (see Figs. 7-8).  Re Claim 11: Young teaches wherein a singulating unit (220) has three projections (227) and three pharmaceutical ducts (229) (see Fig. 10).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knoth with that of Young to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Allowable Subject Matter
Claims 3, 6, 13-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651